department of the treasury employer_identification_number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend x name y name z state b dollars amount c number d number e dollars amount x dollars amount y dollars amount z dollars amount dear you received advance approval for your grant making program on date under this program you made qualifying distributions under sec_4945 you are revising your grant-making program and are now requesting advance approval of your revised grant making procedures to fund the education of certain qualifying students this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 letter catalog number 58263t description of your request your letter indicates you operate a scholarship program called x the purpose of x is to award scholarships for tuition books room and board to undergraduate students your scholarships are renewable as long as certain criteria are met to be eligible for x recipients must be citizens of the united_states of america and enrolled in either a 2-year or 4-year accredited university or college located in the state of z and one of the following graduated from a high school either public or private located in the geographic region defined by y or completed a home-school curriculum that meets or exceeds the z high school graduation requirements as determined by state mandated exit level testing scores while residing within the geographic region defined by y you will promote x by sending information to counselors and advisors at high schools located in the geographic region defined by y you will also promote x on your website and possibly also the websites of organizations relevant to home school students you anticipate scholarship funds available each year for first year recipients to be b dollars with the expectation of granting c scholarships to students enrolling in a four year program and d scholarships to students enrolled in a two year program understanding this is subject_to revision based on applications received you also anticipate b dollars is the amount available each year for renewal per academic class thereby ultimately resulting in an annual scholarship budget of e dollars you will limit individual scholarship awards for the initial enrollment year to x dollars y dollars per semester for students enrolled at a four year institution or y dollars z dollars per semester for students enrolled at a two year institution students awarded a scholarship for their first year initial period will be eligible to receive renewal awards up to a maximum as follows for a four year college program x dollars annually for three of the following for a two year college program y dollars for the second year following their applicants are required to complete a detailed application including an essay describing their academic plans career plans and plans for personal engagement in community service activities as well as an essay describing their leadership and community service activities during the past months in addition a transcript must be provided and as well as recommendation letters initial period four years beyond their initial period letter catalog number 58263t applicants will be evaluated on the following academic qualifications from their academic records exit level test scoring and college entrance exam scores financial need based on the expected family contribution efc established by law for federal student financial aid community service involvement throughout high school recommendation letters from three adults inclusive of an academic team member a manager within an organization for which the student has provided community service and one other adult advisor that has known the student at least one year leadership experience during high school and an essay written by the student all scholarship grants are to be non-discriminatory and there are no restrictions or limitations in the selection procedures based upon race selections of individuals will not be based in whole or in part on the employment status of any applicant nor shall any relative of any applicant be considered relatives of your executive director program officers or board_of directors will also not be eligible for scholarship grants selection process for the initial application students entering college for the first time following successful completion of a high school curriculum and enrolling within one year of that completion will submit your application to a third party administrator contracted by you to screen applicants objectively based on established criteria the initial screening will result in a semi-finalist pool limited in number to three to four times the number of scholarships to be awarded then the applications of the semifinalist pool will be submitted to a panel of reviewers consisting of community leaders educators and other persons interested in education each application will be reviewed by three members of this panel and those evaluations will be submitted to the third party administrator for compilation the compiled report of panel evaluations and the applications will be submitted to your professional staff for review the professional staff will rank the applicants based on the administrator's report of panel evaluations review any extenuating circumstances for consideration identified in the evaluations of the panelists and submit a list of finalists extenuating circumstance if any to be considered to the board_of directors for approval a list of alternates and a report of selection process for the renewal application students will submit an application to you to report information following the end of each academic year to include a report of achievement for that year each application will be screened by your staff to assess completion of the minimum requirements for scholarship renewal established by you as follows - must achieve a minimum cumulative grade point average gpa on a four point scale by the end of the academic year however if at any time a student's semester quarter grade point average falls below regardless of the cumulative gpa then the scholarship will not be renewed must maintain and pass at least twelve credit hours of undergraduate study per semester must volunteer time towards meaningful community service letter catalog number 58263t must participate in events that are scheduled specifically for scholarship recipients events might include dinners barbecues presentations seminars or other similar type events at the end of each award year recipients must submit the following materials e aresume listing number of hours worked at their current job and any leadership positions held e acopy of an unofficial transcript e e a personal essay outlining what type of community service involvement they had during the prior months a letter of recommendation attesting to their volunteer activities and leadership abilities students enrolled in a year program who have chosen not to enroll in any semester during the eligible period must submit an explanation in writing to you to be eligible to receive scholarship funds upon their return to school students not reenrolling within one year of the close of the last enrolled semester or summer session are deemed ineligible for future scholarship awards recipients attending a year institution must graduate within years of their initial enrollment while recipients attending a 2-year institution must graduate within years of their initial enrollment funding will be made directly to the student's school of enrollment following receipt of evidence of enrollment and excess funds not issued to or on behalf of the student for qualified expenses named above will be returned to you at the end of the academic year you represent that you will arrange to receive and review scholarship reports annually and upon completion of the purpose for which the scholarship was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensuring other scholarship funds held by a student are used for their intended purposes and withholding further payments to recipients until you obtain assurances from the recipient that future diversions will not occur and that they will take extraordinary precautions to prevent future diversions from occurring you also represent that you will maintain all records relating to individual scholarships including information obtained to evaluate applicants identify whether a recipient is a disqualified_person establish the amount and purpose of each scholarship and establish that you undertook the supervision and investigation of scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a catalog number 58263t letter grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
